         Case 1:17-cv-00910-SAG Document 159 Filed 06/25/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 CONGREGATION ARIEL RUSSIAN                        *
 COMMUNITY SYNAGOGUE, INC., et al.
                                                   *
                Plaintiffs
                                                   *
 v.                                                    Case No: 1:17-cv-00910-SAG
                                                   *
 BALTIMORE COUNTY, MARYLAND,
 et al.                                            *

                 Defendants.                       *

         *       *      *       *         *        *           *       *       *    *         *

                                    JOINT STATUS REPORT

       Plaintiffs, Congregation Ariel Russian Community Synagogue, Inc. and Rabbi Velvel

Belinsky and Defendants, Baltimore County, Maryland and the Board of Appeals of Baltimore

County submit this updated Joint Status Report pursuant to the Stipulation accepted by the Court

on March 3, 2020 (Dkt No. 144).

I.     ITEMS IDENTIFIED IN MARCH 3, 2020 STIPULATION [Dkt No. 144]

       Plaintiffs have completed the additional discovery agreed to in paragraphs a(i)-(a)(ii) of

the Stipulation. Defendants reserve the right to contest whether Plaintiff Ariel adequately

answered Interrogatory Nos. 11 and 25 from Defendant Baltimore County.

       The parties did not resolve these proceedings during the Settlement Conference

referenced in the Stipulation. Plaintiffs have completed item 3(e)(ii) identified in that document.

Plaintiffs will complete item 3(e)(i) no later than July 2, 2020, as Stipulated.

       The parties will submit an amended scheduling order for the Court’s consideration no

later than July 2, 2020, as Stipulated.
          Case 1:17-cv-00910-SAG Document 159 Filed 06/25/20 Page 2 of 2



II.     ITEMS IDENTIFIED IN JANUARY 21, 2020 STATUS REPORT [Dkt. No. 125]

        Items I(1), II(1) and III remain outstanding.

        The parties have negotiated a resolution to item II(2).



Date: June 25, 2020

Respectfully submitted,

  By: /s/ Blair Lazarus Storzer                   By: /s/ Aaron L. Casagrande (with permission)
     Roman P. Storzer                                Harry S. Johnson
     Blair Lazarus Storzer                           Howard R. Feldman
     1025 Connecticut Ave., N.W. Suite 1000          Jennifer R. Lazenby
     Washington, D.C. 20036                          Aaron L. Casagrande
                                                     Iona Kastellorizos
      Counsel for Plaintiffs Congregation Ariel      Whiteford, Taylor & Preston, LLP
      Russian Community Synagogue, Inc. and          7 Saint Paul Street, Suite 1500
      Rabbi Velvel Belinsky                          Baltimore, MD 21202-1636


                                                        James R. Benjamin, Jr.
                                                        James J. Nolan, Jr.
                                                        R. Brady Locher
                                                        Paul Mayhew
                                                        Baltimore County Office of Law
                                                        400 Washington Avenue
                                                        Towson, Maryland 21202

                                                        Counsel for Defendants Baltimore County
                                                        and the Board of Appeals of Baltimore
                                                        County, Maryland




                                                  2
